     Case 2:18-cv-08769-JAK-JEM Document 58 Filed 08/10/20 Page 1 of 1 Page ID #:325



1

2

3

4

5

6

7

8
                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                                )
      CURTIS EDWARD BYRD,                         )    Case No. CV 18-8769-JAK (JEM)
12                                                )
                                 Plaintiff,       )
13                                                )    JUDGMENT
                   v.                             )
14                                                )
      THE DOCTORS, et al.,                        )
15                                                )
                                 Defendants.      )
16                                                )
17
            In accordance with the Order Accepting Findings and Recommendations of United
18
      States Magistrate Judge filed concurrently herewith,
19
            IT IS HEREBY ADJUDGED that this action is dismissed with prejudice.
20

21

22
      DATED: August 10, 2020
23                                                         JOHN A. KRONSTADT
                                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28
